                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

BRODRICK KEITH WILSON,                          §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                          Case No. 6:19-CV-392-JDK-JDL
                                                §
TDCJ, ET AL.,                                   §
                                                §
       Defendants.                              §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Brodrick Keith Wilson, an inmate proceeding pro se, filed the above-styled and

numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United

States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On November 12, 2019, the

Magistrate Judge issued a Report and Recommendation (Docket No. 5), recommending that

Plaintiff’s action be dismissed for failure to prosecute and to comply with the Court’s order. Id.

at 2. A return receipt indicating delivery to Plaintiff was received by the Clerk on December 4,

2019. Docket No. 6.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they



                                           Page 1 of 2
are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 5) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 5)

be ADOPTED. It is further

       ORDERED that Plaintiff’s complaint is hereby DISMISSED WITHOUT PREJUDICE

for want of prosecution and failure to obey the Court’s order.

       So ORDERED and SIGNED this 18th day of December, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
